Citation Nr: 1601461	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  15-37 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for myasthenia gravis, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1953 to January 1956. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Regional Office in Reno, Nevada now has jurisdiction over the matter. 

The Veteran appeared at a videoconference hearing in November 2015.  A transcript of the proceeding is of record.  

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral knee condition has been raised by the record in a June 2014 supplemental claim for compensation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's in-service radiation exposure has been reported as being 16 rem.

2. The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's myasthenia gravis was incurred in or otherwise related to active service, including ionizing radiation exposure. 


CONCLUSION OF LAW

The criteria for service connection for myasthenia gravis, to include as due to ionizing radiation have not been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by a letter sent to the Veteran in September 2014. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service and post-service treatments records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The RO obtained an advisory medical opinion, as per 38 C.F.R.  § 3.311(c) for radiation claims.  The Board finds that the advisory medical opinion and resulting determination by the Director of Compensation and Pension Service based on the advisory opinion obtained in this case is adequate, as both are predicated on a review of the claims file and all pertinent evidence of record, provide a complete rationale for the opinion stated, relying and citing to the records reviewed, and are in compliance with the special development procedures for radiation exposure claims in 38 C.F.R. § 3.311.  Thus, there is adequate medical evidence of record to make a determination in this case.  

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000).

II. Analysis 

The Veteran seeks service connection for myasthenia gravis, to include as due to in-service exposure to ionizing radiation.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  For chronic diseases listed in 38 C.F.R. § 3.309(a), such as myasthenia gravis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For cases involving radiation, service connection can be established in three ways.  First, service connection can also be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, as stated above, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee, 34 F.3d at 1043.  

The Board finds that presumptive service connection under 38 C.F.R. § 3.309(d) is not warranted.  There are 21 types of cancer which are presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) if the veteran has participated in a radiation-risk activity.  Myasthenia gravis is not included in this list.  Therefore, the Veteran may not be presumptively service connected under this regulation. 

The Board also finds that service connection is also not warranted on a direct or presumptive basis under 38 C.F.R. § 3.307, or 3.303(b).  The Veteran's service treatment records do not show treatment or a diagnosis of myasthenia gravis.  A January 1956 separation examination reveals no abnormalities.  Post-service medical evidence reveals a diagnosis of myasthenia gravis in 1978, many years after service.  Thus, there is no evidence that the Veteran suffered from myasthenia gravis during service or within one year after separation.  There is also no medical evidence establishing that the Veteran has had continuous symptoms since service. 

Nevertheless, as stated above, service connection can also be awarded based on exposure to ionizing radiation if the Veteran subsequently develops a radiogenic disease under 38 C.F.R. § 3.311.  The regulation provides a list of recognized radiogenic diseases, and the regulatory time period when the diseases must manifest.  38 C.F.R. § 3.311(b)(5).  Although myasthenia gravis is not specifically listed, the Veteran has submitted competent medical evidence suggesting that it is a radiogenic disease.  38 C.F.R. § 3.311 (b)(4).  Furthermore, the Veteran's condition manifested 5 years or more after exposure; therefore meeting the regulatory time requirements.  38 C.F.R § 3.311(b)(5).

Because myasthenia gravis is potentially a radiogenic disease, the RO undertook special development outlined in 38 C.F.R. § 3.311, including requesting any available records concerning the Veteran's exposure to radiation and obtaining a dose estimate from the Defense Threat Reduction Agency (DTRA).  38 C.F.R. § 3.311(a)(2).

A March 2014 letter from the DTRA shows that the Veteran was a confirmed participant of Operation TEAPOT conducted in 1955.  The DTRA reported that the Veteran received an external gamma dose of 16 rem.  

In a September 2015 memorandum to the Director of Compensation and Pension Services (Director), the Under Secretary of Health referred to the DTRA's dose assessment and further noted that during radiotherapy, atrophy of muscle fibers can be identified at doses 22 to 54 Gy.  The Veteran's total dose of 16.5 rem is far below these thresholds for effects to the muscles.  It was also noted that a total dose of 60 Gy in a conventional radiation therapy regimen of 2 Gy fractions per day for six weeks may lead to a 5 percent probability of nerve injury.  In this case, the Veteran's radiation dose is also far below the thresholds for effects of the nerves.  Therefore, the Under Secretary opined that it is unlikely that the Veteran's myasthenia gravis can be attributed to radiation exposure while in military service.  

In October 2015, after reviewing the evidence, including the Under Secretary memorandum, the Director opined that there was no reasonable possibility that the Veteran's myasthenia gravis was the result of radiation exposure during service. 

In addition to the medical opinions of the Under Secretary and the Director, the record contains medical opinions from the Veteran's VA and private providers.  In June 2014, Dr. T.L., the Veteran's private neurologist, opined that the Veteran's condition "may be related to radiation exposure."  In providing this opinion, Dr. T.L. noted that he has reviewed reports, particularly within the VA system, of patients with myasthenia that have been exposed to radiation.  He further noted that "cause-and-effect has been determined in cases in the past." 

In May 2015, Dr. G.J., the Veteran's primary care physician for over twenty years, opined that the Veteran's medical records and military history substantiate and confirm that his myasthenia gravis is more likely than not the result of his exposure to ionizing radiation while in the military.  Dr. G.J. offered no further rationale. 

Also in May 2015, Dr. O.C., the Veteran's private provider, opined that the Veteran's myasthenia gravis is as likely as not caused by on-site participation in a test involving the atmospheric detonation of a nuclear device.  Dr. O.C. based his opinion on medical literature that indicates that ionizing radiation is a potential risk factor for thymoma.  Fifteen percent of patients with myasthenia gravis have thymoma, and one-third to a half of patients with thymoma has myasthenia gravis.  Although it is unclear whether the Veteran has been diagnosed with thymoma, Dr. O.C. noted that there is a published case report of a rare association of myasthenia gravis complicated by post-radiation neurofibrosarcoma.  In addition to medical literature, Dr. O.C. reviewed the Veteran's dose assessment and medical records, including the medical opinion provided by Dr. T.L., which indicates that cause and effect has been determined in prior cases involving myasthenia gravis and radiation.  

Lastly, in November 2015, the Veteran's VA neurologist, Dr. J.P. opined that the Veteran's in-service exposure to ionizing radiation was the cause of his ocular myasthenia.  The neurologist based his opinion on a prior Board decision, which stated in part that ionizing radiation disrupts the acetylcholine receptors such that impairment to the immune system can occur and lead to myasthenia.  

Although the record contains medical evidence of a relationship between myasthenia gravis and the Veteran's in-service exposure to radiation, the Board notes that there is a difference of opinion among the medical professionals.  In such cases, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.  

After reviewing the evidence and weighing the medical opinions, the Board finds that service connection is not warranted.  The opinion from the Under Secretary indicates that the Veteran's exposure to ionizing radiation did not cause his myasthenia gravis as his dose of 16.5 was far below the thresholds for effects to the muscles or nerves.  The Board finds this opinion persuasive as it was based on specific dose estimates and calculations, which were designed to afford the maximum benefit of the doubt to the Veteran.  The Veteran has not provided nor does the record show a different dose estimate.

The record contains numerous medical opinions that link the Veteran's myasthenia gravis to his in-service exposure to radiation.  However, the Board finds that these opinions are inadequate and of minimal probative value.  Dr. T.L. opined that the Veteran's condition "may be related to radiation exposure."  The term "may" is speculative in nature, and therefore, the opinion is of little probative value.  See Bostain v. West, 11 Vet. App. 124 (1998).  Furthermore, his rationale is not based on the Veteran's dose estimate or the specific facts of his case, but rather on the cases of other patients.  Dr. G.J. provided no rationale for his opinion that the Veteran's myasthenia gravis is more likely than not the result of his exposure to ionizing radiation.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion provided by Dr. O.C. is also speculative and unspecific.  Dr. O.C. noted that ionizing radiation is a "potential" risk factor for thymoma.  He did not indicate that ionizing radiation is a cause for myasthenia gravis.  Furthermore, his rationale was primarily based on Dr. T.L.'s opinion, which, as stated above, fails to address the specific facts of the Veteran's case, including his does estimate.  Lastly, Dr. J.P.'s decision is based on a prior Board decision, with no discussion of the specific facts of this case; in particular, the dose estimate.  38 C.F.R. § 20.1303 provides that previously issued Board decision are not precedent.  Therefore, the Board finds that this opinion is also entitled to no probative weight.

Because the opinions provided by the Veteran's private physicians and the VA neurologist are of little or no probative value, the Board finds that they are greatly outweighed by the competent and well-reasoned opinion provided by the Under Secretary. 

The only other evidence linking in-service exposure to ionizing radiation to myasthenia gravis is the Veteran's own assertions.  The Veteran is competent to testify to as his observations, and his in-service exposure to ionizing radiation is conceded.  See Jandreau, 492 F.3d at 1377. Although lay persons are competent to provide opinions on some medical issues, the etiology of condition falls outside the realm of common knowledge of a lay person.  Therefore, on the question as to whether his myasthenia gravis is related to radiation exposure, the reasoned opinion of the Under Secretary is of greater probative weight than the more general assertions of the Veteran.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for myasthenia gravis, to include as due to ionizing radiation is denied.  See 38 U.S.C.A §5107 .


ORDER

Entitlement to service connection for myasthenia gravis, to include as due to ionizing radiation is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


